FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Because I do not believe that Gary K. Altemus’s (Claimant) DUI convictions constitute willful misconduct connected with his work under section 402(e) of the Unemployment Compensation Law (Law),11 would reverse.
The Majority, in reaching a contrary result, states that the record contains substantial evidence to support the UCBR’s conclusion “that Claimant’s misconduct both at school and off duty was willful and that it directly affected his ability to teach in the public schools.” (Majority op. at 870) (Emphasis added.) However, the UCBR did not draw such a conclusion; rather, the UCBR concluded: “Claimant’s multiple convictions for [DUI] ... were in violation of the Pennsylvania School Code and were also a violation of the standards of behavior which a School District could rightfully expect of a professional teacher.” (UCBR op. at 2; R.R. at 5a.) (Emphasis added.) Thus, our review of the UCBR’s decision is necessarily limited to whether Claimant’s DUI convictions constitute willful misconduct connected with his work.2
*872While I do not condone Claimant’s conduct, I nevertheless fail to understand how the DUI convictions directly affect Claimant’s ability to teach in the public schools. Nor can I understand how the Majority can seemingly conclude that the sentences which Claimant received as a result of his DUI convictions would prevent Claimant from performing his assigned duties. (Majority op. at 870.) The UCBR made no findings with respect to the DUI sentences; indeed, the UCBR did not find that Claimant was either unable or unavailable to teach because of the sentences which he received.
Although Claimant’s DUI convictions might constitute disregard of a standard of behavior which Employer has a right to expect, I do not believe that the school district has shown that Claimant’s DUI convictions directly affected his work as a teacher. Arguably, Claimant’s conduct sets a bad example for the youth whose ideals a teacher is supposed to foster and to elevate, see Reitmeyer v. Unemployment Compensation Board of Review, 145 Pa.Cmwlth. 177, 602 A.2d 505 (1992); however, the UCBR did not find that any student was aware of Claimant’s DUI convictions. Absent such a finding, I cannot say that the DUI convictions directly reflect upon Claimant’s ability to perform his assigned duties as a teacher.
Accordingly, I would reverse.

. Section 402(e) of the Law, Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(e), provides that a claimant shall be ineligible for compensation for any week in which his or her unemployment is due to discharge or temporary suspension from work for willful misconduct connected with the work. This means that the employee's behavior must directly reflect upon the employee’s ability to perform assigned duties. Unemployment Compensation Board of Review v. Derk, 24 Pa.Cmwlth. 54, 353 A.2d 915 (1976).


. Unfortunately, the Majority reaches beyond our scope of review here and discusses matters which are not pertinent. For example, the Majority suggests that Claimant did not exercise temperance and states that intemperance is a valid cause for termination of a professional employee. (Majority op. at 870.) However, Claimant was not terminated because of intemperance; in fact, the UCBR found that Claimant was terminated for immorality and persistent neglect of duties. (UCBR’s Finding of Fact, No. 22.)
In addition, the Majority cites evidence from the record to show that: (1) Claimant was frequently late for work; (2) Claimant left the classroom more often than other teachers; (3) Claimant appeared intoxicated in a public place in front of students; (4) Claimant sometimes had the odor of alcohol on his breath at school; and (5) Claimant went out for pizza and beer with fellow teachers and administrators following school dances. (Majority op. at 869-70.) First of all, none of this evidence is relevant here. Moreover, I fail to understand why the Majority *872would hold this teacher to a higher standard than other teachers who go out for beer and pizza after the school dances. Finally, I note that the UCBR made no such findings of fact and concluded only that Claimant’s DUI convictions constituted willful misconduct connected with his work.